DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first locking element directly engages and directly connects to the host casing when the panel is connected to the host casin must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 9-12, and 17 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Chiang et al. US 8851529 B2 (hereinafter Chiang).
*** Note this is a first interpretation
In regards to claim 1, Chiang teaches a removable panel module (fig 1), separably connecting a host casing (C), the removable panel module comprising: a panel (M); a rod (10) capable of sliding with respect to the panel (fig 3, fig 4), the rod having a first end and a second end (See reference image 1); a press module (portion of the rod between and including 101 and 203) disposed at the first end of the rod (fig 2), the press module including a first locking element (20 and 30) fastened to the rod and separably connecting the host casing at the first end (see fig 3); and an operating module (40 and the connection between 40 and 10) disposed at the second end of the rod (fig 2), the operating module including a second locking element (40) slidingly disposed at the panel and separably connecting the host casing at the second end (fig 3, fig 4); wherein when the press module is activated, the first locking element and the second locking element move in opposite directions to separate the panel from the host casing  (column 3, limes 3-14) wherein the first locking element directly engages and directly connects to the host casing when the panel is connected to the host casing (see fig 3).

    PNG
    media_image1.png
    298
    875
    media_image1.png
    Greyscale

Reference Image 1
In regards to claim 2, As best understood in light of previous 112 rejection, Chiang teaches the removable panel module of claim 1, wherein the press module comprises: a press part (surface of 101); and at least one first elastic element (301) connected (indirectly via 20) to the press part at one end (end connected to 203) of the at least one first elastic element and fastened to the panel at another end of the at least one first elastic element (301’); wherein the press part pushes the rod to slide in a first direction when the press part is activated (fig 3 and fig 4), and the first elastic element forces the first locking element and the press part to move in a second direction when the press part is released; wherein the first direction is opposite the second direction (column 2 lines 60-67).
In regards to claim 3, Chiang teaches the removable panel module of claim 2, further comprising: a link element connected the first end of the rod at one end of the link element and connected the press part and the first locking element at another end of the link element (See reference image 2). 

    PNG
    media_image2.png
    215
    466
    media_image2.png
    Greyscale

Reference Image 2
In regards to claim 4, Chiang teaches the removable panel module of claim 3, wherein the press module further comprises: a pushing block (See reference image 2) disposed between the press part and the link element, the pushing block pushing the rod when the press part is activated (fig 3).  
In regards to claim 9, Chiang teaches an electrical apparatus (title), comprising: a host casing (C); a plurality of electrical components disposed in the host casing (C, column 1 line 63 – column 2 line 5, “the movable part may comprise the keyboard”, key boards have a plurality of electrical components); a panel (M) connecting the host casing; a rod (10) capable of sliding with respect to the panel (fig 3, fig 4), the rod having a first end and a second end (see reference image 1); a press module (portion of the rod between 101 and 203) disposed at the first end of the rod (fig 2), the press module including a first locking element (30) fastened to the rod  (fig 3) and separably connecting the host casing at the first end (fig 3 and column 3, limes 3-14); and an operating module (40 and portion connecting 40 to 10) disposed at the second end of the rod (fig 2), the operating module including a second locking element (40) slidingly disposed at the panel and separably connecting the host casing at the second end (fig 3, fig 4); wherein when the press module is activated, the first locking element and the second locking element move in opposite directions to separate the panel from the host casing  (column 3, limes 3-14) wherein the first locking element directly engages and directly connects to the host casing when the panel is connected to the host casing (fig 3).
In regards to claim 10, As best understood in light of previous 112 rejection, Chiang teaches the electrical apparatus of claim 9, wherein the press module comprises: a press part (surface of 101); and at least one first elastic element (301) connected (indirectly via 20) to the press part at one end of the at least one first elastic element  (end connected to 203) and fastened to the panel at another end of the at least one first elastic element (301’); wherein the press part pushes the rod to slide in a first direction when the press part is activated (fig 3 and 4), and the first elastic element forces the first locking element and the press part to move in a second direction when the press part is released; wherein the first direction is opposite the second direction (column 2 lines 60-67).
In regards to claim 11, Chiang teaches the electrical apparatus of claim 10, further comprising: a link element connected the first end of the rod at one end of the link element and connected the press part and the first locking element at another end of the link element (See reference image 2). 
In regards to claim 12, Chiang teaches the electrical apparatus of claim 11, wherein the press module further comprises: a pushing block (See reference image 2) disposed between the press part and the link element, the pushing block pushing the rod when the press part is activated (See reference image 2).  
In regards to claim 17, Chiang teaches a casing apparatus, comprising: a host casing (C, column 1 line 63 – column 2 line 5, “cover module of the electronic device”); a panel (M) connecting the host casing; a rod (10) capable of sliding with respect to the panel (fig 3, fig 4), the rod having a first end and a second end (see reference image 1); a press module (portion of the rod between 101 and 203) disposed at the first end of the rod (fig 2), the press module including a first locking element (30) fastened to the rod (fig 3) and separably connecting the host casing at the first end (fig 3 and column 3, limes 3-14); and an operating module (40 and portion connecting 40 to 10) disposed at the second end of the rod (fig 2), the operating module including a second locking element (40) slidingly disposed at the panel and separably connecting the host casing at the second end (fig 3, fig 4); wherein when the press module is activated, the first locking element and the second locking element move in opposite directions to separate the panel from the host casing  (column 3, limes 3-14) wherein the first locking element directly engages and directly connects to the host casing when the panel is connected to the host casing (fig 3).
Claims 1, 5-7, 9, 13-15, and 17-19 are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Chiang et al. US 8851529 B2 (hereinafter Chiang).
*** Note this is a second interpretation
In regards to claim 1, Chiang teaches a removable panel module (fig 1), separably connecting a host casing (C), the removable panel module comprising: a panel (M); a rod (10) capable of sliding with respect to the panel (fig 3, fig 4), the rod having a first end and a second end (See reference image 3); a press module (see Reference image 3) disposed at the first end of the rod (fig 2), the press module including a first locking element (40) fastened to the rod and separably connecting the host casing at the first end (see fig 3); and an operating module (20 and 30) disposed at the second end of the rod (fig 2), the operating module including a second locking element (302) slidingly disposed at the panel and separably connecting the host casing at the second end (fig 3, fig 4); wherein when the press module is activated, the first locking element and the second locking element move in opposite directions to separate the panel from the host casing  (column 3, limes 3-14) wherein the first locking element directly engages and directly connects to the host casing when the panel is connected to the host casing (see fig 3).

    PNG
    media_image3.png
    298
    803
    media_image3.png
    Greyscale

Reference Image 3
In regards to claim 5, Chiang teaches the removable panel module of claim 1, wherein the operating module comprises: a rotation moving element (20) pivotally disposed at the panel and capable of rotating (fig 3, fig 4); a first extension part (203) disposed at one end of the rotation moving element and connecting the second end of the rod (fig 3); and a second extension part (202) disposed at another end of the rotation moving element and connecting the second locking element (fig 3); wherein when the rod slides, the second end of the rod pushes the first extension part, the rotation moving part rotates and drives the second extension part, which then pushes the second locking element (fig 3, fig 4).  
In regards to claim 6, Chiang teaches the removable panel module of claim 5, wherein the operating module further comprises: at least one second elastic element (301) connected to the second locking element at one end of the at least one second elastic element (fig 3) and fastened to the panel at another end of the at least one second elastic element (column 2, lines 22-35); wherein when the rod slides in a second direction to release the first extension part (fig 3, fig 4), the second elastic element pushes the second extension part to move in a first direction (column 2, lines 22-35) and drives the first extension part to move in the second direction to force the second locking element to move in the first direction; wherein the first direction is opposite the second direction (fig 3 and fig 4).  
In regards to claim 7, Chiang teaches the removable panel module of claim 6, wherein the operating module further comprises: a linear moving element (30) disposed between the second locking element and the second elastic element; wherein the second extension part connects to the linear moving element at an end that is near the second elastic element (304, fig 2), and the rotation moving element rotates to drive the second extension part, which pushes the linear moving element to slide when the rod slides (fig 3, fig 4).
In regards to claim 9, Chiang teaches an electrical apparatus (title), comprising: a host casing (C); a plurality of electrical components disposed in the host casing (C, column 1 line 63 – column 2 line 5, “the movable part may comprise the keyboard”, key boards have a plurality of electrical components); a panel (M) connecting the host casing; a rod (10) capable of sliding with respect to the panel (fig 3, fig 4), the rod having a first end and a second end (see reference image 3); a press module (see reference image 3) disposed at the first end of the rod (fig 2), the press module including a first locking element (40) fastened to the rod  (fig 3) and separably connecting the host casing at the first end (fig 3 and column 3, limes 3-14); and an operating module (20 and 30) disposed at the second end of the rod (fig 2), the operating module including a second locking element (302) slidingly disposed at the panel and separably connecting the host casing at the second end (fig 3, fig 4); wherein when the press module is activated, the first locking element and the second locking element move in opposite directions to separate the panel from the host casing  (column 3, limes 3-14) wherein the first locking element directly engages and directly connects to the host casing when the panel is connected to the host casing (fig 3).
In regards to claim 13, Chiang teaches the electrical apparatus of claim 9, wherein the operating module comprises: a rotation moving element (20) pivotally disposed at the panel and capable of rotating (fig 3, fig 4); a first extension part (203) disposed at one end of the rotation moving element and connecting the second end of the rod (fig 3); and a second extension part (202) disposed at another end of the rotation moving element and connecting the second locking element (fig 3); wherein when the rod slides, the second end of the rod pushes the first extension part, the rotation moving part rotates and drives the second extension part, which then pushes the second locking element (fig 3, fig 4).   
In regards to claim 14, Chiang teaches the electrical apparatus of claim 14, wherein the operating module further comprises: at least one second elastic element (301) connected to the second locking element at one end of the at least one second elastic element (fig 3) and fastened to the panel at another end of the at least one second elastic element (column 2, lines 22-35); wherein when the rod slides in a second direction to release the first extension part (fig 3, fig 4), the second elastic element pushes the second extension part to move in a first direction (column 2, lines 22-35) and drives the first extension part to move in the second direction to force the second locking element to move in the first direction; wherein the first direction is opposite the second direction (fig 3 and fig 4). 
In regards to claim 15, Chiang teaches the electrical apparatus of claim 14, wherein the operating module further comprises: a linear moving element (30) disposed between the second locking element and the second elastic element; wherein the second extension part connects to the linear moving element at an end that is near the second elastic element (304, fig 2), and the rotation moving element rotates to drive the second extension part, which pushes the linear moving element to slide when the rod slides (fig 3, fig 4).
In regards to claim 17, Chiang teaches a casing apparatus, comprising: a host casing (C, column 1 line 63 – column 2 line 5, “cover module of the electronic device”); a panel (M) connecting the host casing; a rod (10) capable of sliding with respect to the panel (fig 3, fig 4), the rod having a first end and a second end (see reference image 3); a press module (see reference image 3) disposed at the first end of the rod (fig 2), the press module including a first locking element (40) fastened to the rod (fig 3) and separably connecting the host casing at the first end (fig 3 and column 3, limes 3-14); and an operating module (30 and 20) disposed at the second end of the rod (fig 2), the operating module including a second locking element (302) slidingly disposed at the panel and separably connecting the host casing at the second end (fig 3, fig 4); wherein when the press module is activated, the first locking element and the second locking element move in opposite directions to separate the panel from the host casing  (column 3, limes 3-14) wherein the first locking element directly engages and directly connects to the host casing when the panel is connected to the host casing (fig 3).
In regards to claim 18, Chiang teaches the casing apparatus of claim 17, wherein the operating module comprises: a rotation moving element (20) pivotally disposed at the panel and capable of rotating (fig 3, fig 4); a first extension part (203) disposed at one end of the rotation moving element and connecting the second end of the rod (fig 3); and a second extension part (202) disposed at another end of the rotation moving element and connecting the second locking element (fig 3); wherein when the rod slides, the second end of the rod pushes the first extension part, the rotation moving part rotates and drives the second extension part, which then pushes the second locking element (fig 3, fig 4).  
In regards to claim 19, Chiang teaches the casing apparatus of claim 18, wherein the operating module further comprises: a linear moving element (30) slidingly disposed at the panel and connecting the second locking element; wherein the second extension part connects to the linear moving element (fig 2), and the rotation moving element rotates to drive the second extension part, which pushes the linear moving element to slide when the rod slides (fig 3 fig 4). 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang (first interpretation) in view of Larimore et al. US 20170328080 A1 (hereinafter Larimore).
In regards to claim 8, Chiang teaches the removable panel module of claim 1.
However Chiang does not teach the removable panel module further comprising a latch module for restricting slide of the rod, the latch module comprises: a rotary column that is rotated by a key inserted thereinto; and a stopper fastened to the rotary column; wherein when the rotary column is rotated to drive the stopper, a front end of the stopper falls into a stop groove of the rod to prevent the rod from sliding; when the key rotates the rotary column to drive the front end of the stopper away from the stop groove of the rod, the rod is allowed to slide.  
Larimore teaches a mechanism with a sliding rod (fig 5, 74). The mechanism further comprising a latch module (80) for restricting slide of the rod, the latch module comprises: a rotary column (plug of 80) that is rotated by a key inserted thereinto (para 9, para 40); and a stopper (bolt of 80) fastened to the rotary column; wherein when the rotary column is rotated to drive the stopper (para 42), a front end of the stopper falls into a stop groove (108) of the rod to prevent the rod from sliding; when the key rotates the rotary column to drive the front end of the stopper away from the stop groove of the rod, the rod is allowed to slide (fig 5 –fig 6, para 44).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved upon Chiang’s removable panel module with Larimore’s latch module in order to prevent unauthorized opening.
	In regards to claim 16, Chiang teaches, The electrical apparatus of claim 9.
However Chiang does not teach the removable panel module further comprising a latch module for restricting slide of the rod, the latch module comprises: a rotary column that is rotated by a key inserted thereinto; and a stopper fastened to the rotary column; wherein when the rotary column is rotated to drive the stopper, a front end of the stopper falls into a stop groove of the rod to prevent the rod from sliding; when the key rotates the rotary column to drive the front end of the stopper away from the stop groove of the rod, the rod is allowed to slide.  
Larimore teaches a mechanism with a sliding rod (fig 5, 74). The mechanism further comprising a latch module (80) for restricting slide of the rod, the latch module comprises: a rotary column (plug of 80) that is rotated by a key inserted thereinto (para 9, para 40); and a stopper (bolt of 80) fastened to the rotary column; wherein when the rotary column is rotated to drive the stopper (para 42), a front end of the stopper falls into a stop groove (108) of the rod to prevent the rod from sliding; when the key rotates the rotary column to drive the front end of the stopper away from the stop groove of the rod, the rod is allowed to slide (fig 5 –fig 6, para 44).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved upon Chiang’s removable panel module with Larimore’s latch module in order to prevent unauthorized opening.
In regards to claim 20, Chiang teaches the casing apparatus of claim 17.
However Chiang does not teach the removable panel module further comprising a latch module for restricting slide of the rod, the latch module comprises: a rotary column that is rotated by a key inserted thereinto; and a stopper fastened to the rotary column; wherein when the rotary column is rotated to drive the stopper, a front end of the stopper falls into a stop groove of the rod to prevent the rod from sliding; when the key rotates the rotary column to drive the front end of the stopper away from the stop groove of the rod, the rod is allowed to slide.  
Larimore teaches a mechanism with a sliding rod (fig 5, 74). The mechanism further comprising a latch module (80) for restricting slide of the rod, the latch module comprises: a rotary column (plug of 80) that is rotated by a key inserted thereinto (para 9, para 40); and a stopper (bolt of 80) fastened to the rotary column; wherein when the rotary column is rotated to drive the stopper (para 42), a front end of the stopper falls into a stop groove (108) of the rod to prevent the rod from sliding; when the key rotates the rotary column to drive the front end of the stopper away from the stop groove of the rod, the rod is allowed to slide (fig 5 –fig 6, para 44).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have improved upon Chiang’s removable panel module with Larimore’s latch module in order to prevent unauthorized opening.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675